
	

113 S878 IS: Arbitration Fairness Act of 2013
U.S. Senate
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 878
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2013
			Mr. Franken (for
			 himself, Mr. Leahy,
			 Ms. Warren, Mr.
			 Blumenthal, Mr. Whitehouse,
			 Ms. Hirono, Mr.
			 Sanders, Mr. Udall of New
			 Mexico, Mr. Harkin,
			 Mr. Menendez, Mr. Schatz, Ms.
			 Heitkamp, Mr. Brown,
			 Mrs. Boxer, Mr.
			 Wyden, and Mr. Lautenberg)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 9 of the United States Code with respect
		  to arbitration.
	
	
		1.Short titleThis Act may be cited as the
			 Arbitration Fairness Act of
			 2013.
		2.FindingsThe Congress finds the following:
			(1)The Federal
			 Arbitration Act (now enacted as chapter 1 of title 9 of the United States Code)
			 was intended to apply to disputes between commercial entities of generally
			 similar sophistication and bargaining power.
			(2)A series of
			 decisions by the Supreme Court of the United States have interpreted the Act so
			 that it now extends to consumer disputes and employment disputes, contrary to
			 the intent of Congress.
			(3)Most consumers
			 and employees have little or no meaningful choice whether to submit their
			 claims to arbitration. Often, consumers and employees are not even aware that
			 they have given up their rights.
			(4)Mandatory
			 arbitration undermines the development of public law because there is
			 inadequate transparency and inadequate judicial review of arbitrators'
			 decisions.
			(5)Arbitration can
			 be an acceptable alternative when consent to the arbitration is truly
			 voluntary, and occurs after the dispute arises.
			3.Arbitration of
			 employment, consumer, antitrust, and civil rights disputes
			(a)In
			 generalTitle 9 of the United States Code is amended by adding at
			 the end the following:
				
					4Arbitration of
				employment, consumer, antitrust, and civil rights disputes
						
							Sec. 
							401. Definitions.
							402. Validity and enforceability.
						
						401.DefinitionsIn this chapter—
							(1)the term
				antitrust dispute means a dispute—
								(A)involving a claim
				for damages allegedly caused by a violation of the antitrust laws (as defined
				in subsection (a) of the first section of the Clayton Act (15 U.S.C. 12)) or
				State antitrust laws; and
								(B)in which the
				plaintiffs seek certification as a class under rule 23 of the Federal Rules of
				Civil Procedure or a comparable rule or provision of State law;
								(2)the term
				civil rights dispute means a dispute—
								(A)arising
				under—
									(i)the Constitution
				of the United States or the constitution of a State; or
									(ii)a Federal or
				State statute that prohibits discrimination on the basis of race, sex,
				disability, religion, national origin, or any invidious basis in education,
				employment, credit, housing, public accommodations and facilities, voting, or
				program funded or conducted by the Federal Government or State government,
				including any statute enforced by the Civil Rights Division of the Department
				of Justice and any statute enumerated in section 62(e) of the Internal Revenue
				Code of 1986 (relating to unlawful discrimination); and
									(B)in which at least
				1 party alleging a violation of the Constitution of the United States, a State
				constitution, or a statute prohibiting discrimination is an individual;
								(3)the term consumer dispute
				means a dispute between an individual who seeks or acquires real or personal
				property, services (including services relating to securities and other
				investments), money, or credit for personal, family, or household purposes and
				the seller or provider of such property, services, money, or credit;
							(4)the term employment dispute
				means a dispute between an employer and employee arising out of the
				relationship of employer and employee as defined in section 3 of the Fair Labor
				Standards Act of 1938 (29 U.S.C. 203); and
							(5)the term predispute arbitration
				agreement means any agreement to arbitrate a dispute that had not yet
				arisen at the time of the making of the agreement.
							402.Validity and
				enforceability
							(a)In
				generalNotwithstanding any other provision of this title, no
				predispute arbitration agreement shall be valid or enforceable if it requires
				arbitration of an employment dispute, consumer dispute, antitrust dispute, or
				civil rights dispute.
							(b)Applicability
								(1)In
				generalAn issue as to whether this chapter applies to an
				arbitration agreement shall be determined under Federal law. The applicability
				of this chapter to an agreement to arbitrate and the validity and
				enforceability of an agreement to which this chapter applies shall be
				determined by a court, rather than an arbitrator, irrespective of whether the
				party resisting arbitration challenges the arbitration agreement specifically
				or in conjunction with other terms of the contract containing such
				agreement.
								(2)Collective
				bargaining agreementsNothing
				in this chapter shall apply to any arbitration provision in a contract between
				an employer and a labor organization or between labor organizations, except
				that no such arbitration provision shall have the effect of waiving the right
				of an employee to seek judicial enforcement of a right arising under a
				provision of the Constitution of the United States, a State constitution, or a
				Federal or State statute, or public policy arising
				therefrom.
								.
			(b)Technical and
			 conforming amendments
				(1)In
			 generalTitle 9 of the United
			 States Code is amended—
					(A)in section 1, by striking of
			 seamen, and all that follows through interstate
			 commerce;
					(B)in section 2, by
			 inserting or as otherwise provided in chapter 4 before the
			 period at the end;
					(C)in section
			 208—
						(i)in
			 the section heading, by striking Chapter 1; residual application and
			 inserting Application; and
						(ii)by adding at the
			 end the following: This chapter applies to the extent that this chapter
			 is not in conflict with chapter 4.; and
						(D)in section
			 307—
						(i)in
			 the section heading, by striking Chapter 1; residual application and
			 inserting Application; and
						(ii)by adding at the
			 end the following: This chapter applies to the extent that this chapter
			 is not in conflict with chapter 4..
						(2)Table of
			 sections
					(A)Chapter
			 2The table of sections for chapter 2 of title 9, United States
			 Code, is amended by striking the item relating to section 208 and inserting the
			 following:
						
							
								208.
				Application.
							
							.
					(B)Chapter 3The table of sections for chapter 3 of
			 title 9, United States Code, is amended by striking the item relating to
			 section 307 and inserting the following:
						
							
								307.
				Application.
							
							.
					(3)Table of
			 chaptersThe table of chapters for title 9, United States Code,
			 is amended by adding at the end the following:
					
						
							4.
				  Arbitration of employment, consumer,
				  antitrust, and civil rights
				  disputes401
						
						.
				4.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect on the date of enactment of this
			 Act and shall apply with respect to any dispute or claim that arises on or
			 after such date.
		
